Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. J, No. 464-435; to the Court of Appeal, Fourth Circuit, No. 2016-K-0855;
JjWRIT GRANTED IN PART. The district court ruling reopening this case for the receipt of additional evidence is set aside. On remand, the district court is not limited to consideration of the evidence presented at the hearing, but is instructed to consider the entirety of the record, including evidence previously admitted as part of defendant’s post-conviction proceedings. In all other respects, the writ is denied.
JOHNSON, C.J., would deny.
GENOVESE, J., would deny.